Citation Nr: 1138257	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-15 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel





INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2006 rating decision of the VA Regional Office (RO) in Oakland, California, that denied service connection for bilateral hearing loss disability and tinnitus.

This case was remanded by the Board in January 2011 for further development.  The Board is satisfied as to substantial compliance with its January 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included requesting that the Veteran provide authorization identifying the names and addresses of all providers who treated him for hearing loss and tinnitus after service and scheduling him for an ear examination with an otolaryngologist.  As such, the case is now ready for disposition. 


FINDINGS OF FACT

1.  The Veteran was a direct participant in armed combat against enemy forces while serving in the Republic of Vietnam during active duty.

2.  The Veteran's personal account of being exposed to acoustic trauma associated with the noise of artillery, small arms fire, and exploding ordnance during active duty is consistent with the circumstances, conditions, and hardships of combat service.

3.  The Veteran's historical account regarding continuity of his perceived symptomatology associated with tinnitus and bilateral hearing loss since military service is credible. 

4.  The clinical evidence objectively demonstrates that the Veteran presently has bilateral hearing impairment that is disabling for VA compensation purposes.

5.  Chronic bilateral hearing loss had its onset during active military service as a result of exposure to combat-related acoustic trauma.

6.  Tinnitus had its onset during active military service as a result of exposure to combat-related acoustic trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active duty.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2010).  

2.  Tinnitus was incurred during active duty.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As will be further discussed below, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) with regard to these issues is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thusly, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning these particular matters on appeal.  

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of diminished hearing acuity in service will permit service connection for chronic hearing loss, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

When a veteran seeks service connection for a disability, VA is required to analyze and evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records; the official history of each organization in which the veteran served; the veteran's military records; and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  With respect to injuries or disabilities incurred in or aggravated by combat, including psychiatric disabilities, the Secretary of VA (Secretary) is required to accept, as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by service, "satisfactory lay or other evidence of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).

With regard to the Veteran's claim for VA compensation for bilateral hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  In this regard, the clinical findings obtained during a March 2011 VA audiological examination demonstrate that the Veteran's hearing impairment in each ear has met the criteria to be considered a disabling condition for VA compensation purposes.  Specifically, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
 25
20
25
70
LEFT
95
110
115
120
120

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 92 percent in the right ear and zero percent in the left ear.  The audiological examination also shows a diagnosis of tinnitus.  

The Veteran's service treatment records reflect normal hearing upon entrance examination in December 1966, with no history of hearing loss reported by the Veteran in the Report of Medical History questionnaire accompanying the examination.  Audiological evaluation in December 1966 revealed pure tone thresholds, in decibels, that were as follows (converted to ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
 10
10
N/A
5
LEFT
15
10
10
N/A
5

On audiological testing conducted during separation examination in September 1969, the Veteran's pure tone thresholds, in decibels, were as follows (converted to ISO units):






HERTZ



500
1000
2000
3000
4000
RIGHT
15
 15
10
N/A
10
LEFT
15
10
15
N/A
5

Review of the Veteran's service records discloses that he served in Vietnam for almost a year, had a military occupational specialty of light weapons infantryman, and had decorations that included the Combat Infantryman Badge denoting combat service.  He also received citations for rifle Marksman and as an Expert on the M-60 machine gun.  At his August 2005 initial VA audiological evaluation, the Veteran reported total hearing loss in his left ear and a gradual decrease in hearing in the right ear since Vietnam.  He also reported suffering from tinnitus during Vietnam and now experiencing tinnitus "every once in a while."  The Veteran alleged that these disorders were caused by in-service acoustic trauma in the form of M60 machine gun fire and rocket-propelled grenade explosions.  

The Board concedes that the Veteran was exposed to acoustic trauma from gunfire and explosions during active duty, as his involvement in combat is established by the historical record and exposure to such noises are consistent with the hardships and circumstances of combat service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Veteran is also competent to relate having a history of subjectively perceived symptoms such as diminished hearing and tinnitus for purposes of establishing continuity since service and a historical nexus to service, and the Board finds his statements to be credible in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, the objective medical evidence does not contradict the Veteran's assertion of having diminished hearing at the end of his tour of service, as his audiometric testing scores on separation examination demonstrate a slight loss of hearing acuity in both ears as compared to his audiometric scores upon admission into service.  

Therefore, when the evidence discussed above is considered in the context of the Veteran's established history of exposure to combat-related acoustic trauma in service, and his credible testimony of having chronicity of bilateral hearing loss and tinnitus symptoms ever since service up to the present time, the Board finds that it weighs heavily in favor of the Veteran's claims.  

Evidence that is expressly against the Veteran's claims includes a February 2006 opinion rendered by a VA physician.  In the February 2006 report, the VA physician noted that the Veteran had normal hearing bilaterally at the time of his December 1966 pre-induction examination and at the time of his September 1969 separation examination, and therefore concluded that it was less likely as not that the Veteran's bilateral hearing loss was service related.  Moreover, since the Veteran had only reported tinnitus as occurring "every once in a while," the VA physician opined that the infrequency of the Veteran's tinnitus suggested that it was less likely as not service related.  

However, in its January 2011 remand, the Board emphasized that in claims for hearing loss where in-service exposure to excessive noise is conceded, "normal" hearing acuity or a lack of hearing impairment by VA standards (see 38 C.F.R. § 3.385 (2011)) at separation from service is not necessarily fatal to a claim.  A veteran may still be able to establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Therefore, the Board ordered that another VA audiological examination and opinion be obtained keeping this tenet in mind.  

Pursuant to the Board's January 2011 remand orders, the Veteran was afforded another VA audiological examination in March 2011.  The examiner diagnosed him with normal-to-severe sensorineural hearing loss with good speech recognition in the right ear, profound sensorineural hearing loss with poor speech recognition in the left year, and recurrent bilateral, subjective tinnitus.  The examiner conceded that hearing loss was present and that tinnitus was as likely as not a symptom associated with the hearing loss.  However, the March 2011 examiner also opined that bilateral hearing loss and tinnitus were less likely as not caused by or a result of time in service because the Veteran exhibited normal hearing thresholds at the time of his separation examination.  Due to normal hearing thresholds upon separation from service, the examiner concluded that any current hearing loss occurred after service and was unrelated to military service.  The examiner additionally indicated that asymmetric hearing, as demonstrated here, was not a typical configuration of noise-induced hearing loss, and noted that the Veteran was also subjected to noise following service.  

The Board finds that these opinions are flawed because the separation examination upon which the adverse opinions are predicated had made no inquiry regarding whether or not the Veteran experienced tinnitus symptoms at the time, and the opinions do not address the significance of the bilateral increase in puretone thresholds noted on separation as compared to the entrance examination audiology test scores.  In view of the foregoing discussion, the Board finds that the evidence is at least in equipoise regarding the question of whether or not the current bilateral hearing loss and tinnitus had their onset in service, if not tipped more in favor of finding that these disabilities began in the military.  Therefore, resolving any doubt in the Veteran's favor, the Board concludes that the facts of the case support a grant of service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


